By JUDGE J. HOWE BROWN
This case is before me upon various pleas and motions filed by the defendants. I grant a motion to stay the case. In light of the position I take, I find it necessary to address only one question: should the Circuit Court entertain a declaratory judgment and injunction action where the identical issues sought to be raised are before the General District Court? My negative answer to that question leads to the stay.
The Fraternal Order of Police Nova Lodge # 35 (FOP) is presently being prosecuted in General District Court for non-compliance with the charitable organization registration laws of Virginia. Joseph Munson Co., Inc. (Munson) is an organization which solicits funds for the FOP. The FOP makes various contentions in relation to the charitable organization registration law, including that the FOP is not a charitable organization subject to registration and that the law is unconstitutional. The FOP and Munson want these contentions determined in the present case. These same contentions are raised, or may be raised, in the General District Court case now pending. The FOP therefore is presently before a court of competent jurisdiction and has a forum in which to ask for and secure judicial determination of its contentions. While Munson *350is not presently being prosecuted, Munson’s interest as shown by the pleadings is as a solicitor for FOP. Munson is represented by the same counsel as the FOP. Judicial economy and common sense dictate that this case be stayed pending the final resolution of the present prosecution of the FOP now pending in General District Court. See Andrews v. Universal Moulded Products Corp., 189 Va. 527 (1949); Fairfield Dev. Corp. v. City of Virginia Beach, 211 Va. 715 (1971); Liberty Mutual Ins. Co. v. Bishop, 211 Va. 414 (1970).